In an action to recover damages for injury to property alleged to have been caused by negligence in the installation and maintenance of water pipes in a building owned by respondent and occupied by appellant as a tenant, the appeal is from a judgment in favor of respondent, entered after a trial, on the verdict of a jury. Judgment reversed and a new trial granted, with costs to appellant to abide the event. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. Appellant was unduly restricted in the examination of its witness Bellows, as to conditions which he found to exist on an inspection of the premises which he made after the accident. (See Mironchik v. Sagadahoc S. S. Corp., 255 N. Y. 81; Sruska v. Stewart & Co., 272 App. Div. 910; Village of Hastings-On-Sudson v. Consolidated Edison Go., 3 A D 2d 838.) It was also error to permit the jurors, without appellant’s consent, to take into the jury room a transcript of a portion of the testimony of a witness, which respondent’s counsel had had typed during the course of the trial and which had not been marked in evidence. (Cf. Long v. Payne, 198 App. Div. 667; Jones v. Palay Textile Corp., 279 App. Div. 337; Otto v. Young, 43 Mise. 628; Neil v. Abel, 24 Wend. 185; Matter of Roberts, 246 App. Div. 87.) Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.